DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicant’s RCE filing on 10/25/2022.
Applicant’s cancelation of claim 14 is acknowledged and require no further examining.  Claims 1-12 are withdrawn for being drawn to the non-elected invention.  Claims 13 and 15-27 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.

Election/Restrictions
Claims 1-12 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 06/29/2021.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 15-27 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 13, the phrase “provide an initial product thrust of the bulk material” renders claim 13 vague and indefinite because there is insufficient antecedent basis for this limitation.  Prior to the quoted phrase, an apparatus for filling open-mouth bags is disclosed.  There is no disclosure to a bulk material.  For examining purposes, the phrase is interpreted as “provide an initial product thrust of a bulk material”.
Regarding claim 13, the phrase “bulk material into an open-mouth bag” also renders claim 13 vague and indefinite because it is unclear if this is a new or previously mentioned feature.  When a new feature is introduced, the feature should be preceded by “a”.  When a previous feature is being referred to, the feature should be preceded by "the" or "said".  Prior to the quoted phrase, the filling station is disclosed to be configured to take over the open-mouth bag with the holding grippers.  It is unclear if the bulk material is thrusted into the bag held by the grippers or into a different bag.  For examining purposes, the phrase is interpreted as “bulk material into the open-mouth bag”.
Claims 15-27 are dependent of claim 13 and include all the same limitations.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13, 15-20, and 23 are rejected under 35 U.S.C. 102(a)(1) as being anticipate by reference McGregor (5,113,917).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]
Regarding claim 13, McGregor ‘917 discloses an apparatus comprising:
a control device (column 10 line 8);
a filling station (22) including:
a filling spout (40) for filling an open-mouth bag (26); and
a plurality of grippers (32, 100, 152, 158),
wherein the plurality of grippers (32, 100, 152, 158) comprise at least:
feeding grippers (32, 158) for holding the empty open-mouth bags (26) during the feeding to the filling station (22);
holding grippers (152) for holding the open-mouth bags (26) in the filling station (22); and
discharge grippers (100) for holding the filled open-mouth bags (26) during the discharge from the filling station (22); and
a conveyor device (24) extending up to beneath the filling station (22) for supporting and for transporting the filled open-mouth bags (26),
wherein the filling station (22) accommodates the filling spout (40) together with the holding grippers (152) in a height-adjustable supporting structure (38),
wherein the filling station (22) is suitable for lowering the support structure (38) with the filling spout (40) and the holding grippers (152) and for taking over the open-mouth bag (26) with the holding grippers (152), and
wherein the filling station (22) is suitable for elevating the supporting structure (38) with an appended open-mouth bag (26) so that the bottom end is freely suspended above the conveyor device (24),
wherein the control device (column 10 line 8) and filling station (22) are configured to provide an initial product thrust of a bulk material into the open-mouth bag (26) for unfolding the bottom end of the open-mouth bag (26), and
wherein the filling station (22) is suitable for lowering the supporting structure (38) with the appended open-mouth bag (26) onto the conveyor device (24) for completion of the filling of the open-mouth bag (26).
(Figures 10-15 and Column 2 lines 62-68, Column 3 lines 22-48, 52-66, Column 4 lines 18-19, lines 29-45, Column 6 lines 51-68, Column 10 lines 5-18)
When the bag is first received by the holding grippers, the bottom is at least partially folded. (Figure 10)  As the bulk material is deposited into the bag, the bottom is unfolded. (Figure 13).  The start of the bulk material being deposited into the bag is interpreted as the initial thrust of bulk material.  Therefore, McGregor does disclose the control device and filling station are configured to provide an initial product thrust of a bulk material into the open-mouth bag for unfolding the bottom end of the open-mouth bag.
Regarding claim 15, McGregor ‘917 discloses the filling station (22) is suitable to lower the supporting structure (38) with the appended open-mouth bag after filling begins so that the bottom end of the open-mouth bag rests on the conveyor device (24) at least for part of the filling process. (Column 4 lines 29-38)
Regarding claim 16, McGregor ‘917 discloses the control device (column 10 line 8) and the filling station (22) are configured and set up:
to lower the supporting structure (38) with the filling spout (40) and the holding grippers (152) to take over the open-mouth bag (26) with the holding grippers (152); and
to elevate the supporting structure (38) with the appended open-mouth bag (26) for the bottom end of the open-mouth bag (26) to be freely suspended above the conveyor device (24) as filling begins.
(Figure 14-15 and Column 3 lines 52-66, Column 10 lines 5-18)
Regarding claim 17, McGregor ‘917 discloses the control device (column 10 lines 8) and the filling station (22) are configured and set up to lower the supporting structure (38) with the appended open-mouth bag (26) for the bottom end of the open-mouth bag (26) to rest on the conveyor device (24) during part of the filling process. (Column 4 lines 29-38, Column 10 lines 5-18)
Regarding claim 18, McGregor ‘917 discloses at least one compacting device (166). (Column 4 lines 50-55)
Regarding claim 19, McGregor ‘917 discloses the compacting device (166) is disposed beneath a bearing surface of the conveyor device (24). (Column 4 lines 50-55)
Regarding claim 20, McGregor ‘917 discloses a drive (column 6 line 15) for elevating and lower the support structure (38). (Column 6 lines 11-15)
Regarding claim 23, McGregor ‘917 discloses the filling spout (40) is configured as a flap spout suitable to enter an open-mouth bag (26). (Figure 10-12)



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 13, 15-20, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5,113,917) in view of reference McGregor et al. (6,112,504).
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]
Regarding claim 13, McGregor ‘917 discloses an apparatus comprising:
a control device (column 10 line 8);
a filling station (22) including:
a filling spout (40) for filling an open-mouth bag (26); and
a plurality of grippers (32, 100, 152, 158),
wherein the plurality of grippers (32, 100, 152, 158) comprise at least:
feeding grippers (32, 158) for holding the empty open-mouth bags (26) during the feeding to the filling station (22);
holding grippers (152) for holding the open-mouth bags (26) in the filling station (22); and
discharge grippers (100) for holding the filled open-mouth bags (26) during the discharge from the filling station (22); and
a conveyor device (24) extending up to beneath the filling station (22) for supporting and for transporting the filled open-mouth bags (26),
wherein the filling station (22) accommodates the filling spout (40) together with the holding grippers (152) in a height-adjustable supporting structure (38),
wherein the filling station (22) is suitable for lowering the support structure (38) with the filling spout (40) and the holding grippers (152) and for taking over the open-mouth bag (26) with the holding grippers (152), and
wherein the filling station (22) is suitable for elevating the supporting structure (38) with an appended open-mouth bag (26) so that the bottom end is freely suspended above the conveyor device (24), and
wherein the filling station (22) is suitable for lowering the supporting structure (38) with the appended open-mouth bag (26) onto the conveyor device (24) for completion of the filling of the open-mouth bag (26).
 (Figures 10-15 and Column 2 lines 62-68, Column 3 lines 22-48, 52-66, Column 4 lines 18-19, lines 29-45, Column 10 lines 5-18)
McGregor ‘504 discloses at the “initial stage of the fill process, the weight of the material filling the bulk bag 14 helps to fully unfold the sides of the bulk bag”. (Column 9 lines 53-57)  This implies the initial depositing of the bulk material into the open-mouth bag will cause the bottom end of the open-mouth bag to fully unfold.  Therefore, McGregor ‘917 in view McGregor ‘504 does disclose the control device and filling station are configured to provide an initial product thrust of a bulk material into the open-mouth bag for unfolding the bottom end of the open-mouth bag.
Regarding claim 15, McGregor ‘917 in view of McGregor ‘504 discloses the filling station (22) is suitable to lower the supporting structure (38) with the appended open-mouth bag after filling begins so that the bottom end of the open-mouth bag rests on the conveyor device (24) at least for part of the filling process. (Column 4 lines 29-38)
Regarding claim 16, McGregor ‘917 in view of McGregor ‘504 discloses the control device (column 10 line 8) and the filling station (22) are configured and set up:
to lower the supporting structure (38) with the filling spout (40) and the holding grippers (152) to take over the open-mouth bag (26) with the holding grippers (152); and
to elevate the supporting structure (38) with the appended open-mouth bag (26) for the bottom end of the open-mouth bag (26) to be freely suspended above the conveyor device (24) as filling begins.
(Figure 14-15 and Column 3 lines 52-66, Column 10 lines 5-18)
Regarding claim 17, McGregor ‘917 in view of McGregor ‘504 discloses the control device (column 10 lines 8) and the filling station (22) are configured and set up to lower the supporting structure (38) with the appended open-mouth bag (26) for the bottom end of the open-mouth bag (26) to rest on the conveyor device (24) during part of the filling process. (Column 4 lines 29-38, Column 10 lines 5-18)
Regarding claim 18, McGregor ‘917 in view of McGregor ‘504 discloses at least one compacting device (166). (Column 4 lines 50-55)
Regarding claim 19, McGregor ‘917 in view of McGregor ‘504 discloses the compacting device (166) is disposed beneath a bearing surface of the conveyor device (24). (Column 4 lines 50-55)
Regarding claim 20, McGregor ‘917 in view of McGregor ‘504 discloses a drive (column 6 line 15) for elevating and lower the support structure (38). (Column 6 lines 11-15)
Regarding claim 23, McGregor ‘917 in view of McGregor ‘504 discloses the filling spout (40) is configured as a flap spout suitable to enter an open-mouth bag (26). (Figure 10-12)

Claims 21-22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5,113,917) in view of reference McGregor et al. (6,112,504) as applied to claim 13 above, and further in view of reference Schütte et al. (2016/0001909).
Regarding claim 21, McGregor ‘917 in view of McGregor ‘504 discloses the claimed invention as stated above but do not disclose the feed grippers and the discharge grippers are fastened to a support frame of a gripper conveying device.
Schütte et al. discloses packaging machine (30) comprising: a control device (57); a filling station (53), and gripper conveying device (45), wherein the gripper conveying device comprises feeding grippers and discharge grippers. (Figure 1 and Page 4 paragraph 59, 64, 65)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of McGregor ‘917 by incorporating the control device as taught by Schütte et al., since such a modification would ensure the feeding of bags to the filling station and removable of bags from the filling station are moved synchronously, thereby making the overall apparatus more reliable.
Regarding claim 22, McGregor ‘917 modified by Schütte et al. and in view of McGregor ‘504 disclose the gripper conveying device (Schütte et al. – 45) comprises swing arms (Schütte et al. – 46) and a pendulum device (Schütte et al. – 50). (Schütte et al. – Figure 1)
Regarding claim 24, McGregor ‘917 in view of McGregor ‘504 disclose the claimed invention as stated above but do not disclose the conveyor device is height-adjustable.
Schütte et al. discloses packaging machine (30) comprising: a control device (57); a filling station (53), and conveyor device (51), wherein the conveyor device (51) is height-adjustable. (Figure 1 and Page 4 paragraph 59, 64)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the conveyor device of McGregor ‘917 by incorporating the height-adjustable conveyor device as taught by Schütte et al., since such a modification would allow the apparatus to accommodate different size bags, thereby making the overall apparatus more versatile.

Claims 25-26 are rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5,113,917) in view of reference McGregor et al. (6,112,504) as applied to claim 13 above, and further in view of reference Kölker (DE 102007015251).
Regarding claim 25, McGregor ‘917 in view of McGregor ‘504 discloses the claimed invention as stated above but do not disclose a roll accommodation for accommodating a tubular film roll.
Kölker disclose an apparatus comprising: a filling station (60); and a roll accommodation (19) for accommodating a tubular film roll (15) and/or a bag forming station (9, 13, 17). (Figure 1 and Page 5 paragraph 28)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of McGregor ‘917 by incorporating the roll accommodation and bag forming station as taught by Kölker, since page 5 paragraph 28 of Kölker states such a modification would allow for desired bag length for be formed in the apparatus.
Regarding claim 26, McGregor ‘917 modified by Kölker and in view of McGregor ‘504 disclose a bottom seam station (Kölker – 13) for generating a bottom seal (Kölker – 39) and/or a top seam station (Kölker – 14) for closing the open-mouth bag (Kölker – 8). (Kölker – Figure 1 and Page 5 paragraph 28, Page 6 paragraph 31)

Claim 27 is rejected under 35 U.S.C. 103 as being unpatentable over reference McGregor (5,113,917) in view of reference McGregor et al. (6,112,504) as applied to claim 13 above, and further in view of reference Barraclough (3112588).
Regarding claim 27, McGregor ‘917 disclose, after filling the open-mouth bag (26), the open-mouth bag (26) is carried to a conventional sealing station. (Column 7 lines 5-13)
However, McGregor ‘917 in view of McGregor ‘504 does not disclose a cooling station.
Barraclough disclose a filling apparatus comprising: a sealing station (190, 191); and a cooling station (197, 198). (Column 14 lines 16-40)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the apparatus of McGregor ‘917 by incorporating the sealing station and cooling station as taught by Barraclough, since column 10 lines 44-48 of Barraclough states such a modification would allow for heat sealing while quickly removing heat in order to quickly preparing the bag for discharge.

Response to Arguments
The Amendments filed on 10/25/2022 have been entered.  Applicant’s cancelation of claim 14 is acknowledged and require no further examining.  Claims 1-12 are withdrawn for being drawn to the non-elected invention.  Claims 13 and 15-27 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 102(a)(1) with reference McGregor (5,113,917), Examiner finds the arguments note persuasive.
Applicant states:
As seen in FIGs. 12 and 13, and described in Col. 6, beginning on line 39 of McGregor, the bag 26 is subject to full or continuous filling while suspended and being gradually lowered to the support tracks 44.  Further, in McGregor, the screw conveyor 148 used to fill the bag 26 is incompatible with a product thrust as recited.

Claim 13 discloses “the control device and the filling station are configured to provide an initial product thrust of a bulk material into the open-mouth bag for unfolding the bottom end of the bag”.  This implies that the initial deposit of bulk material will cause the bottom of the bag to unfold.  It is unclear how McGregor ‘917 disclosing a continuous filling does not read on this feature.  A continuous filling process is started by an initial thrust of product followed by a continuous stream of product.  In Figure 10 of McGregor ‘917, the bag is shown to have at least partially folded bottom when received by the holding grippers.  In Figure 13 of McGregor ‘917, the bag is shown to have an unfolded bottom when filled with product.  This implies the bottom of the bag is being unfolded due to the deposit of product into the bag.  Therefore, McGregor ‘917 does disclose the control device and filling station are configured to provide an initial product thrust of a bulk material into the open-mouth bag for unfolding the bottom end of the open-mouth bag.
It is also unclear how the screw conveyor of McGregor ‘917 is incompatible to product thrust.  In column 3 lines 9-21 of McGregor ‘917 discloses the “flighting 148 conveys product from the auger hopper 140 through the fill tube 146 to the terminal spout or dispensing neck 150 … The flighting compresses and de-aerates the product and maintains a generally uniform density of product as it is delivered or dispended form the dispensing neck 150 into the bag 26”.  This implies the flighting (i.e. screw conveyor) does push or thrust the product into the bag.  Since Applicant does not provide any evidence to support the assertion that a screw conveyor is incompatible to provide product thrust, and assertion is considered mere speculation.  “An assertion of what seems to follow from common experience is just attorney argument and not the kind of factual evidence that is required to rebut a prima facie case of obviousness”. [MPEP 2145 (I).  Therefore, in view of Applicant not providing support for the assertion, and in view of McGregor ‘917 disclosing the flighting is configured to thrust product into the bag, Applicant’s argument is rendered moot.
It should be pointed out that, in an apparatus claim, the functional description following the phrase “configured to” is being treated as a functional recitation.  In other words, it is not a structural limitation, and the prior art is considered to meet the limitations of an apparatus claim as long as the prior art is fully capable of performing the functional recitation. [MPEP 2114 (II)]  Since McGregor ‘917 discloses a control device and filling station, and since the control device and filling station are fully capable of providing an initial product thrust of a bulk material into the open-mouth bag for unfolding the bottom end of the bag, McGregor ‘917 is interpreted to disclose the control device and the filling station are configured to provide an initial product thrust of a bulk material into the open-mouth bag for unfolding the bottom end of the bag.
Furthermore, McGregor ‘504 discloses at the “initial stage of the fill process, the weight of the material filling the bulk bag 14 helps to fully unfold the sides of the bulk bag”. (Column 9 lines 53-57)  This implies the initial depositing of the bulk material into the open-mouth bag will cause the bottom end of the open-mouth bag to fully unfold due to the weight of the bulk material.  Therefore, McGregor ‘917 in view McGregor ‘504 does disclose the control device and filling station are configured to provide an initial product thrust of a bulk material into the open-mouth bag for unfolding the bottom end of the open-mouth bag.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        December 15, 2022

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731